By the, Court :
It is the duty of the Court, in trying a cause without a jury,, to find the truth of every material issue involved in the action. Among other issues in this cause, upon which no findings have been made, are the following:
*93What is the capacity of each of the ditches mentioned in the complaint ?
To what extent, both in time and amount, have the plaintiff, and those under whom he claims, appropriated the waters of the stream by means of those ditches respectively ?
Did the plaintiff acquire the right to the use of .the water of the stream, as against either of the defendants, by prescription ?
Did the defendants divert the water from the ditches by the permission of the plaintiff?
Judgment reversed and cause remanded, with directions to find upon all the material issues in the cause, or, in case of inability so to find, to try the action anew.